Exhibit 10.1


SOUTHWEST AIRLINES CO.


AMENDED AND RESTATED
SEVERANCE PLAN FOR DIRECTORS
(as amended and restated effective May 19, 2009)




1.           Purpose.  The purpose of the Southwest Airlines Co. Amended and
Restated Severance Plan for Directors (the “Plan”) is to improve the ability of
Southwest Airlines Co. (the “Company”) to (a) attract and retain highly
qualified individuals to serve as outside directors of the Company, (b) provide
competitive remuneration for Board service, and (c) recognize service on the
Company’s Board of Directors.


2.           Effective Date.  The Plan shall be effective as of May 19, 2009,
the date of its adoption by the Board of Directors.


3.           Severance Benefits for Outside Board Members. Upon retirement from
the Board of Directors, a non-Employee Director who has served at least five
years as such as of the date of his or her retirement shall be entitled to a
cash payment of $35,000, and a non-Employee Director who has served at least ten
years as such as of the date of his or her retirement shall be entitled to a
cash payment of $75,000.  Further, a non-Employee Director who has served at
least ten years as such as of the date of his or her retirement shall be
entitled to an unlimited number of Nonrevenue Must Ride passes for the use of
the Director and his or her spouse for the remainder of the life of the
Director.  Use of such passes shall be subject to the regulations of the Company
for nonrevenue travel.


4.           Modification and Termination.  The Board, in its discretion, may
amend, alter, or terminate the Plan at any time.

